By the Court,

Brown, J.
To convict the respondent under this information, it must appear, beyond a reasonable doubt, *199that she committed the act complained of, and- that she was, at the time, a married woman, the wife of the complaining witness. This relation must be established by proof of a legal marriage; and this may be done by showing, first, that the person performing the marriage ceremony was an officer duly authorized to solemnize the marriage contract; and as a matter of law I advise you that a Justice of the Peace is such an officer ; and proof that he acts as such is sufficient evidence that he is such officer.
vThe law prescribes no form in the consummation of the marriage contract. It is the duty of the officer to determine the qualifications of the parties, before he proceeds to take the acknowledgement of their contract; and this determination is a judicial one, and for the purposes of the marriage, must be considered as conclusive until the contrary is made to appear. Being a judicial determination, and it appearing by the testimony that some evidence of the qualifications of the parties was given before the magistrate; - and that question having been passed upoD, it is the duty of the jury to assume, in the absence of any evidence to the contrary, that the parties had the legal qualifications requisite to enter into the marriage contract.
2. Did the parties as alleged, assent to and acknowledge a marriage contract between them, before Justice Allen, and did they then and there undertake .and promise to take each other as husband and wife.
Defendant convicted.
No form of words is necessary to consummate the marriage contract. ' A bow of the head in response to the proper intrrogatory, may indicate assent as well .as the words “yes,’’ or “Ido.”